PER CURIAM.
By petition for writ of certiorari, we have for review an Order of the Public Service Commission which holds that petitioner, Hartman Transportation, Inc., is not authorized to originate charter bus service at McCoy Jetport in Orlando. We have jurisdiction pursuant to Article V, Section 3(b)(3), Florida Constitution. We agree with the Public Service Commission’s holding and deny the petition.
Petitioner relies on this Court’s earlier decision in Hartman Transportation, Inc. v. Bevis, 293 So.2d 37 (Fla.1974), as authority for the position that it is authorized to originate charter service at McCoy Jetport. In Hartman Transportation, Inc., supra, we held that this same petitioner had authority, as a matter of right, to conduct charter operations over the “closed door” portion of its regular certificate routes between Melbourne and Kennedy Space Center. Hartman Transportation, Inc., supra, is distinguishable because in the present case McCoy Jetport is not a point on petitioner’s regular certificate route between Pine Hill Shopping Center at Orlando and Gate 3 of the Kennedy Space Center, and thus, petitioner is not authorized, pursuant to Section 323.14(1), Florida Statutes (1969), to originate charter bus service at McCoy Jetport.
Accordingly, the petition is denied.
ENGLAND, C. J., and OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.